ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
Upon review of the report of the hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action, we find that the respondent engaged in attorney misconduct.
Facts: A client hired respondent in October 1992 to represent her in dissolution of marriage proceedings. The client testified that a sexual relationship between respondent and the client started in June 1998, while the dissolution matter was pending. This relationship lasted for a number of years. Though a final decree was entered in October 1994, the attorney-client relationship continued and respondent handled post-dissolution proceedings and provided the client with forms for the preparation of a will in 1999. Respondent does not deny that a sexual relationship existed.
Violations: Respondent violated Ind. Professional Conduct Rule 1.7(b), which prohibits a lawyer from representing a client when that representation may be materially limited by the lawyer's own interests and Prof.Cond.R. 8.4(d), which prohibits a lawyer from involvement in conduct prejudicial to the administration of justice.
We agree with the hearing officer's finding that respondent's failure to take responsibility for his actions constitutes an aggravating cireumstance. For the misconduct found herein, this Court now finds that the respondent should be suspended from the practice of law for a period of sixty (60) days, effective February 22, 2005, with automatic reinstatement to the practice of law thereafter. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission, to the hearing officer, Hon. Kim Van Valer Shilts, Johnson Superior Court, Five East Jefferson Street, Franklin, IN 46181-2389, and to all other entities as provided in Admis.Disce.R. 28(8)({d).
DICKSON, SULLIVAN, BOEHM and RUCKER, JJ., concur.
SHEPARD, C.J., not participating.